DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.

 Response to Arguments
Applicant’s arguments in view of the drawing amendments, see page 6 of the Remarks, filed November 1, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed November 1, 2021, with respect to the claim objection of claim 8 have been fully considered and are persuasive.  The claim objection of claim 8 has been withdrawn. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections, seen on pages 6-8 of the Remarks, filed November 1, 2021 have been fully considered but they are not persuasive. 

Mackey discloses that the control system (34) can control the valves (26-32) in the dispensing system (Paragraph [0035]). In Mackey, the increase in pressure within the tank by venting the gas from the storage vessel (21) to permit the transfer of gas to the tank (7) before filling of the storage vessel (Paragraphs [0051-0055]). Additionally, the electronic control and data processing and storage member can open a set of one or more heating valves to increase pressure within the tank after it is vented (Paragraphs [0060] and [0062]) and the pressure can be built in the tank through a heat-exchanger (Paragraphs [0047-0049]). 
While it is acknowledged in the rejection of claims 1 and 8 of the final rejection sent July 30, 2021, that the Mackey does not disclose the equalization of pressure between the tank and storage vessel, Desjardins was used to teach the equalization of the two tanks (Paragraphs [0030-0031]). Mackey’s control system can operate the valves within the dispensing system to permit equalization of pressure as seen in Desjardins. Through the combination of Desjardins and Mackey, the valves can be operated to permit the transfer of pressure to allow for the tank and storage vessel to equalize and then increase the pressure within the tank.  
A person having ordinary skill in the art would have found it obvious with the combination of Mackey and Desjardins to have the result of the features mentioned in the Remarks. 

Regarding the Applicant’s arguments for claims 2-7, the response to claims 1 and 8 above apply for the dependent claims.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a tank-pressurizing circuit" in line 2 of the claim.  It is unclear if the limitation is the same “tank-pressurizing circuit” in claim 1 or if it is another “tank-pressurizing circuit” that is different from claim 1. For purposes of examination, the limitation “a tank-pressurizing circuit” will be considered as the same circuit seen in claim 1.
Claim 7 recites the limitation "a fluid-aspiration first end that is connected to the tank" in line 3 of the claim.  It is unclear if the limitation is the same “a fluid-aspiration first end that is connected to the tank” in claim 1 or if it is another “a fluid-aspiration first end that is connected to the tank” that is different from claim 1. For purposes of examination, the limitation “a fluid-aspiration first end that is connected to the tank” will be considered as the end seen in claim 1.
Claim 7 recites the limitation "a fluid-return second end that is connected to the tank" in line 3 of the claim.  It is unclear if the limitation is the same “a fluid-return second end that is connected to the tank” in claim 1 or if it is another “a fluid-return second end that is connected to the tank. For purposes of examination, the limitation “a fluid-return second end that is connected to the tank” will be considered as the same second end as seen in claim 1.
Claim 7 recites the limitation "a fluid heating member" in line 4 of the claim.  It is unclear if the limitation is the same “fluid heating member” in claim 1 or if it is another “fluid heating member”. For purposes of examination, the limitation “a fluid heating member” will be considered as the same fluid heating member seen in claim 1.
Claim 7 recites the limitation "a set of one or more heating valves" in line 6 of the claim.  It is unclear if the limitation is the same “a set of one or more heating valves” in claim 1 or if it is another “a set of one or more heating valves” that is different from claim 1. For purposes of examination, the limitation “a set of one or more heating valves” will be considered as the same set of one or more heating valves seen in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 requires a tank-pressurizing circuit, a fluid-aspiration first end, a fluid-return second end, a fluid heating member between the fluid aspiration first end and fluid return second end, as well as a set of one or more heating valves for controlling circulation of the fluid in the pressurizing circuit.  Each of the limitations within claim 7 are found in claim 1. Claim 7 does not further add any additional limitations to further . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 and 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey (US 20130263610 A1) in view of Desjardins (US 20150027136 A1).
Regarding Claim 1:
Mackey discloses a pumpless fluid dispenser that has:
A method for filling a storage vessel (21, Figure 1) with liquefied hydrogen (Paragraph [0019], the dispensing system can deliver cryogenic liquids that include hydrogen) from a tank (7, Figure 1) of liquefied hydrogen, the storage vessel (21, Figure 1) initially being at a higher pressure (Paragraph [0051]) than the tank (7, Figure 1), said method 5comprising the steps of:
placing the tank (7, Figure 1) and the storage vessel (21, Figure 1) in fluidic communication (Paragraphs [0055] and [0057]), via at least one fluid transfer pipe (20 and 15, Figure 1), resulting in a drop in the pressure in the storage vessel and an increase in pressure in the tank (Paragraph [0055], the vapor leaves storage tank (21) and goes into tank (7)), 25the at least one fluid transfer pipe (20 and 15, Figure 1, the fill and vent lines are the at least one fluid transfer pipe) comprising a first end connected to the tank (See Annotated Figure 1 Below), a second end intended to be connected to the storage vessel (16, Figure 1), and a set of one or more transfer valves (30, 31, and 32 Figure 4) for controlling the circulation of the fluid in said transfer pipe (Paragraphs [0052] and [0058]);  and
using a pressurizing device (Paths C and D as well as 25 Figure 1, the heat exchanger and the paths are the pressurizing device) to increase the pressure in the 
the pressurizing device is a tank-pressurizing circuit (Paths C and D, Figure 1) that comprises, between a fluid-aspiration first end (See Annotated Figure 1 Below) connected to the tank (7, Figure 1) and a fluid-return second end (See Annotated Figure 1 Below) connected to the tank (7, Figure 1), a fluid heating member (25, Figure 1, the heat exchanger is a part of the pressurizing device and the fluid heating member that is between the fluid-aspiration first end and fluid-return second end as seen in the Annotated Figure 1 below) and a set of one or more heating valves (29 and 28, Figure 1) for controlling circulation of the fluid in said pressurizing circuit (Paragraphs [0042] and [0044]); and
an electronic control and data processing and storage member (34, Figure 1) controls at least part of the set of valves and perform (Paragraph [0035-0036], the control system is the electronic control that controls the delivery of liquefied natural gas), prior to a transfer of fluid from the tank to the storage vessel when the pressure in the storage vessel is higher than the pressure in the tank (Paragraph [0051])112018P00630US;
the electronic control and data processing and storage member controls an opening of the set of one or more transfer valves between the storage vessel and the tank;
after or during the transfer of pressure between the storage vessel and the tank (Paragraph [0058]), the electronic control and data processing and storage member (34, Figure 1) controls an opening of the set of one or more heating valves (28 and 29, Figure 
the electronic control and data processing and storage member (34, Figure 1) controls a closing of the set of one or more heating valves (28 and 29, Figure 1) and an opening of the set of one or more transfer valves (30 and 31, Figure 1) in order to ensure a transfer of liquefied hydrogen from the tank to the storage vessel using a pressure differential (Paragraphs [0062] and [0060], the control system may temporarily stop the dispensing of liquefied natural gas while building pressure in the tank and transfer of the liquefied gas happens due to a pressure gradient).	
Mackey does not disclose:
Placing the tank and the storage vessel in fluidic communication to equalize pressure between them; and 
an opening of the set of one or more transfer valves in order to ensure a transfer of pressure by equalizing of pressure between the storage vessel and the tank.
	Desjardins teaches a storage and dispensing system for a liquid cryogen that has:
Placing the tank (1, Figure 4) and the storage vessel (2, Figure 4) in fluidic communication to equalize pressure between them (Paragraph [0031]);
ensure a transfer of pressure by equalizing of pressure (Paragraphs [0031] and [0033]) between the storage vessel (2, Figure 4) and the tank (1, Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey to include placing the tank and the storage vessel in fluidic communication to equalize pressure between them and ensure a transfer of pressure by equalizing of pressure between the storage vessel and the tank as taught by Desjardins with the motivation to use the vapor phase of the storage vessel to pressurize the 
Desjardins teaches that the storage and dispensing system is for a liquid cryogen (Paragraph [0002]) and in Mackey the dispensing system can be used with cryogenic liquids including hydrogen. Thus, a person having ordinary skill in the art would find it obvious that the system in Desjardins can be used with hydrogen. Additionally, it also would have been obvious to a person having ordinary skill in the art that the control system (34) and transfer valves (30, 31, and 32, Figure 1) can be configured to ensure the transfer of pressure by equalizing the pressure between the tank and the storage vessel.
Mackey, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    714
    1034
    media_image1.png
    Greyscale


	Regarding Claim 3:
	Mackey discloses:

	Mackey does not explicitly disclose:
Wherein the step of placing the tank and the storage vessel in fluidic communication lowers the pressure in the storage vessel, in comparison to the pressure in the tank, down to a predetermined level at which the pressure in the storage vessel is equal to the pressure in the tank or exceeds the 25pressure in the tank by a predetermined value of between 0.5 and 5 bar.
	Desjardins teaches:
Wherein the step of placing the tank and the storage vessel in fluidic communication lowers the pressure in the storage vessel (Paragraphs [0030-0031]), in comparison to the pressure in the tank (Paragraph [0031]), down to a predetermined level at which the pressure in the storage vessel is equal to the pressure in the tank (Paragraph [0031], the pressure equalizes in the storage vessel (2) and the tank (1)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey to include wherein the step of placing the tank and the storage vessel in fluidic communication lowers the pressure in the storage vessel, in comparison to the pressure in the tank, down to a predetermined level at which the pressure in the storage vessel is equal to the pressure in the tank as taught by Desjardins with the motivation to use the vapor phase of the storage vessel to pressurize the tank by not having it released to the atmosphere and to have the storage vessel filled by pressure. 
	
Regarding Claim 5:
Mackey discloses:

	Mackey does not disclose:
Wherein the step of placing the tank and the storage vessel in fluidic communication is performed with at least one transfer pipe having one end connected to a lower part and/or to an upper part of the tank and another end connected to a lower part and/or to an upper part of the storage vessel.
	Desjardins teaches:
Fluidic communication is performed with at least one transfer pipe (8, 10, 12, and 7, Figure 4, Elements 8, 10, and 12 makes one transfer pipe and Element 7 is the other transfer pipe) having one end connected to an upper part of the tank (1, Figure 4) and another end connected to an upper part of the storage vessel (Figure 4, the transfer pipe consisting of Elements 8, 10, and 12 is connected to the upper parts of the tank (1) and the storage vessel (2)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey to include fluidic communication is performed with at least one transfer pipe having one end connected to an upper part of the tank and another end connected to an upper part of the storage vessel as taught by Desjardins with the motivation to use the vapor phase of the storage vessel to pressurize the tank by not having it released to the atmosphere as well as allowing the tank to be held at a lower pressure through operation. 

	Regarding Claim 7:
	Mackey discloses:

a fluid-aspiration first end (See Annotated Figure 1 Below) that is connected to the tank;
a fluid-return second end (See Annotated Figure 1 Below) that is connected to the tank (7, Figure 1);
a fluid heating member (25, Figure 1, the heat exchanger is the pressurizing device and the fluid heating member) that is disposed between the fluid-aspiration first end and fluid-return second end (Figure 1, the fluid heating member is between the fluid-aspiration first end and fluid-return second end as seen in the Annotated Figure 1 below); and 
a set of one or more heating valves (29 and 28, Figure 1) for controlling circulation of the fluid in said pressurizing circuit (Paragraphs [0042] and [0044]).
Mackey, Figure 1
(Annotated by Examiner)

    PNG
    media_image2.png
    585
    775
    media_image2.png
    Greyscale

Regarding Claim 8:
Mackey discloses a pumpless fluid dispenser that has:
A device for filling a liquefied-gas storage vessel (21, Figure 1), comprising a tank (7, Figure 1) of liquefied hydrogen (Paragraph [0019], the dispensing system can deliver cryogenic liquids that include hydrogen) intended to transfer liquefied hydrogen into the storage vessel using a pressure differential (Paragraphs [0058] and [0060-0062]), at least one fluid transfer pipe (20 and 15, Figure 1), a set of one or more sensors (10, Figure 1, the measuring device is the sensor) for measuring the pressure in the tank (Paragraph [0034], there can be one or more measuring devices as well as the measuring device can include a pressure-measuring device) and/or in the storage vessel, an electronic control 20and data processing and storage member (34, Figure 1), and a tank-pressurizing circuit (Path C and Path D, Figure 1), wherein: 
the tank-pressurizing circuit (Path C and Path D, Figure 1) comprises, between a fluid-aspiration first end (See Annotated Figure 1 Below) connected to the tank (7, Figure 1) and a fluid-return second end (See Annotated Figure 1 Below) connected to the tank (7, Figure 1), a fluid heating member (25, Figure 1) and a set of one or more heating valves (28 and 29, Figure 1) for controlling the circulation of the hydrogen in said pressurizing circuit (Paragraphs [0042]  and [0044]);  
25the at least one fluid transfer pipe (20 and 15, Figure 1, the fill and vent lines are the at least one fluid transfer pipe) comprises a first end connected to the tank (See Annotated Figure 1 Below), a second end intended to be connected to the storage vessel (16, Figure 1), and a set of one or more transfer valves (30, 31, and 32 Figure 4) for controlling the circulation of the fluid in said transfer pipe (Paragraphs [0052] and [0058]); 
the electronic control and data processing and storage member (34, Figure 1) is configured to control at least part of the set of valves and perform (Paragraph [0035-0036], the 
an opening of the set of one or more transfer valves (30, 31, and 32, Figure 1) in order to ensure a transfer of pressure (Paragraphs [0052] and [0058]) and, after or during the transfer of pressure between the storage vessel and the tank (Paragraph [0058]), 
5an opening of the set of one or more heating valves (29 and 28, Figure 1) in order to increase the pressure in the tank (Paragraphs [0042], [0044], and [0061]), and then, 
a closing of the set of one or more heating valves (29 and 28, Figure 1) and an opening of the set of one or more transfer valves (30 and 31, Figure 1) in order to ensure a transfer of liquefied hydrogen from the tank to the storage vessel using a pressure differential (Paragraphs [0062] and [0060], the control system may temporarily stop the dispensing of liquefied natural gas while building pressure in the tank and transfer of the liquefied gas happens due to a pressure gradient).
	Mackey does not explicitly disclose:
At least one fluid transfer pipe;
the at least one fluid transfer pipe has a first end connected to an upper end of the tank and another end intended to be connected to an upper end of the storage 30vessel; and 
an opening of the set of one or more transfer valves in order to ensure a transfer of pressure by equalizing of pressure between the storage vessel and the tank.
	Desjardins teaches a storage and dispensing system for a liquid cryogen that has:
At least one fluid transfer pipe (8, 10, 12, and 7, Figure 4, Elements 8, 10, and 12 makes one transfer pipe and Element 7 is the other transfer pipe);

ensure a transfer of pressure by equalizing of pressure between the storage vessel (2, Figure 4) and the tank (Paragraphs [0030-0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  Mackey to include at least one fluid transfer pipe, the at least one fluid transfer pipe has a first end connected to an upper end of the tank and another end intended to be connected to an upper end of the storage 30vessel, and ensure transfer of pressure by equalizing of pressure between the storage vessel and the tank as taught by Desjardins with the motivation to use the vapor phase of the storage vessel to pressurize the tank by not having it released to the atmosphere as well as allowing the tank to be held at a lower pressure through operation. It also would have been obvious to a person having ordinary skill in the art that the control system (34) and transfer valves (30, 31, and 32, Figure 1) can be configured to ensure the transfer of pressure by equalizing the pressure between the tank and the storage vessel. 








(Annotated by Examiner)

    PNG
    media_image1.png
    714
    1034
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Desjardins in further view of Drube (US 6044647 A).
Mackey discloses:
	A pressurizing device (25, Figure 1) and liquid hydrogen (Paragraph [0019]).
Mackey does not disclose:
When a pressure in the tank reaches a sufficient value above a pressure in the storage vessel, said step of using a pressurizing device is interrupted and a transfer of liquid hydrogen from the tank to the storage vessel is carried out by way of a pressure differential between the tank and the storage vessel.
Desjardins teaches:
A transfer of liquid cryogenic from the tank (1, Figure 4) to the storage vessel (2, Figure 4) is carried out by way of a pressure differential (Paragraph [0033]) between the tank (1, Figure 4) and the storage vessel (2, Figure 4).
Mackey and Desjardins do not teach:
When a pressure in the tank reaches a sufficient value above a pressure in the storage vessel, said step of using a pressurizing device is interrupted and a transfer of liquid hydrogen from the tank to the storage vessel is carried out by way of a pressure differential between the tank and the storage vessel.
	Drube teaches a transfer system for cryogenic liquids that has:
When a pressure in the tank (16, Figure 2, the gas supply tank is the tank) reaches a sufficient value above (Column 3, Lines 49-50) a pressure in the storage vessel (18, Figure 2, the dispenser tank is the storage vessel), said step of using a pressurizing device (54, Figure 2) is interrupted (Column 3, Lines 29-50, the tank (16) and storage vessel (18) are in fluidic communication through valve (38) which is closed until the tank has reached required pressure) and a transfer of liquid LNG from the tank (16, Figure 2) to the storage vessel (18, Figure 2) is carried out by way of a pressure differential between the tank and the storage vessel (Column 3, Lines 51-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mackey and Desjardins to include when a pressure in the tank reaches a sufficient value above a pressure in the storage vessel, said step of using a pressurizing device is interrupted and a transfer of liquid hydrogen from the tank to the storage vessel is carried out by way of a pressure differential between the tank and the storage vessel as taught by Drube with the motivation to meet the level sufficient to meet conditioning requirements of the storage vessel. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Desjardins and further in view of Bui (US 9206776 B2).
Regarding Claim 4:
               Mackey discloses:
Wherein the step of using the pressurizing device increases the pressure in the tank up to a predetermined level (Paragraphs [0040] and [0061]) at which the pressure in the tank exceeds the pressure in the storage vessel by a predetermined value (Paragraphs [0040] and [0061]).
However, Mackey and Desjardins do not explicitly disclose the pressure in the tank exceeds the pressure in the storage vessel by a predetermined value of between 0.5 and 5 bar.
Bui teaches a fuel system in which the pressure in a tank (14.2) exceeds the pressure in a storage vessel (14.1) by a predetermined value of between 0.5 and 5 bar (Column 5, Lines 4-12).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Mackey and Desjardins to have the pressure in the tank exceed the pressure in the storage vessel by a predetermined value of between 0.5 and 5 bar as taught by Bui for the purpose of providing enough of a pressure difference to allow flow, but a small enough difference so as to avoid an unnecessary waste of energy.  Furthermore, applicant places no criticality on the range claimed, indicating simply that the predetermined value between the tank and the storage vessel “may” be within the claimed ranges (specification page 6, line 13). 

Regarding Claim 6:
The above-discussed combination of Mackey, Desjardins, and Bui accounts for this subject matter where Desjardins teaches wherein one end of the with at least one transfer pipe (8, 10, 12, and 7, Figure 4, Elements 8, 10, and 12 makes one transfer pipe and Element 7 is the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bourgeois (US 20060130925 A1) teaches protection of cryogenic storage units against filling overpressures that has a tank, a storage tank, and at least one transfer lines. 
	Beunkeken (US 20150300570 A1) teaches a method and device for filling a liquefied gas that has a storage tank, a tank, a fluid line, and a pressuring device.  
Gustafson (US 20190277450 A1) teaches a system for transferring cryogenic liquid that has a pressurizing device, a storage tank, a tank, and a fluid line. 
Cieslukowski (US 5231838 A) teaches a no loss single line fueling station that has liquid hydrogen, a pressurizing device, a storage tank, a tank, and a fluid line. 
Gustafson 2 (US 5421162 A) teaches a delivery system that has a storage vessel, a tank, a pressurizing device, and increasing the pressure within the tank. 
Garner (US 20180128210 A1) teaches an intelligent pressure management system that has a tank, a pressurizing device, and increasing the pressure within the tank. 
Snyder (US 20170191619 A1) teaches the transfer of a cryogenic liquid that has a storage vessel, a tank, a pressurizing device, and increasing the pressure within the tank. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753